DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification appears to be a direct translation of the related Chinese PCT (CN2016/0110043).  Please correct all grammatical errors to place the specification in proper U.S. form.

Claim Objections
Claim 6 is objected to because of the following informalities:  the phrase “tire has puncture” should be “tire has a puncture”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the phrase “is further determined the leakage level” is grammatically incorrect. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear as to what is being defined by “communicating an inner of the tire”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (20160272017) in view of Woodley (20180178598; foreign priority date of 6/12/15).
Regarding claim 1, the Ghannam et al. reference discloses a tire maintenance means, comprising:
a monitoring module (14a-d; tire sensors) for monitoring the status of a tire (12a-d), the status includes a pressure of the tire (para. [0019]); an inflating module for inflating or deflating the tire (para. [0031]); a repairing module (28a-d; para. [0029-0030]) for filling a sealant to the tire; a control module (20) for maintaining the tire based on a signal from the monitoring module.  The Ghannam et al. reference doesn’t disclose an inflating module for inflating the tire.  However, the Woodley reference discloses another tire inflation/deflation system (Fig 1B) having an inflating module (ECU1) for inflating/deflating one or more tires (para. [0017] and para. [0080]).  Woodley further discloses that the controller (43C) is configured to inflate the pressure of at least one tire suffering leakage to a predetermined leakage assist pressure value (para. [0024]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Ghannam et al. device to have an inflating module as, for example, taught by the Woodley reference to inflate the pressure of at least one tire suffering leakage to a predetermined leakage assist pressure value.

Regarding claim 2, Woodley further teaches a signal (S1) includes a pressure signal (S2) indicating the pressure of the tire, the control module controls the inflating module to inflate the tire when the pressure is lower than a threshold pressure.

Regarding claim 3, Woodley further teaches the control module (ECU1) controls the inflating module to deflate the tire when the pressure is larger than a threshold pressure. See para. [0101].

Regarding claim 4, Woodley further teaches the inflating module includes (ECU1) a releasing means (exhaust valve E1) which will be activated to deflate the tire when the pressure is larger than a threshold pressure. See para. [0101].

Regaring claim 5, Woodley further teaches the releasing means (exhaust valve E1) is a closed pressure valve which will open when the pressure is larger than a threshold pressure. See para [0112].

Regarding claim 6, Ghannam et al. further disclose wherein the control module (20) further determines whether the tire has puncture, when puncture is determined, the control module controls the repairing module to repair the tire.  See para. [0029].

Regarding claim 7, Ghannam et al. further disclose wherein determining whether the tire has puncture is based on the variation of the pressure of the tire and/or status of a pump in the inflating module. Pressure variations are described in paragraphs [0050] – [0051].

Regarding claim 8, Modified Ghannam et al. doesn’t disclose the control module further determining the leakage level of the tire based on a register table mapping a leakage amount and a leakage level.  It would have been an obvious matter of design choice to employ a register table for mapping leakage amount and leakage level, since applicant has not disclosed that employing said register table solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with or without a register table.  
Furthermore, Examiner takes Official Notice that it is well known and involves only routine skill in the art to place data within graphs or tables in order to quickly decipher results and apply a fix or remedy, if needed.

Regarding claim 9, Ghannam et al. further disclose wherein the control module further determines whether the tire has been successfully repaired.  A successful repair is determined by a continuation of the pressure monitoring as shown in block 78 of Figure 2.

Regarding claim 10, Ghannam et al. further comprise a display module (22) for displaying the status of the tire. See Figure 1 and paragraph [0025].

Regarding claim 13, Woodley further teaches tire data being wirelessly transmitted to a smartphone or tablet (para. [0324]) in cases where the tire is removed and the user or service personnel need to communicate with the tire. 

Regarding claim 14, Ghannam et al. further comprise automatic mode (i.e., deflating or apply sealant automatically; para. [0056]), guidance mode (i.e., directing user to nearest service station; para. [0053]) or manual mode (indicated in para’s [0025] and [0044]; any individual inflating/deflating the vehicle’s tire and taking appropriate corrective action after being warned, if desired), in the automatic mode, a tire maintenance means will automatically finish the maintenance to the tire, in the guidance mode, the control module will give out selections to the user, e.g. through the display module, and guides the user to finish the maintenance, in the manual mode, the user can select an individual step, such as inflation step, deflation step, repairing step.

Regarding claims 15-23, the method as claimed would be inherent during normal use and operation of the device. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (20160272017), in view of Woodley (20180178598), and further in view of Kliskey et al. (9162327).
Regarding claim 11, modified Ghannam doesn’t disclose a connection tube for connecting with a valve core of the tire, and a sensor being provided within the connection tube or the valve core for measuring the pressure.  However, the Kliskey et al. reference discloses another TPMS valve having a sensor 24 provided within a connection tube (12) for monitoring tire pressure (see sensor 24 in Figure 1 being incorporated within the valve core (22) and partially inside wheel (26)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Ghannam et al. device to have the above TPMS valve configuration as, for example, taught by the Kliskey et al. reference since this type of valve and sensor design is well known in the art and would be obvious try because of its compact design.

Regarding claim 12, the Kliskey et al. reference further teaches valve (22) being provided near an end of the connection tube (12) for selectively communicating an inner of the tire to the tire maintenance means. 
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the valve at any location within the connection tube, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record pertains to various tire maintenance systems similar to Applicant’s device, as claimed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753